NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



QUINTON LAMPKIN, a/k/a             )
QUINTON DEISHAWN LAMPKIN,          )
                                   )
           Appellant,              )            Case No.   2D16-5359
                                   )                       2D16-5361
v.                                 )                       2D16-5363
                                   )                       2D16-5366
STATE OF FLORIDA,                  )                       2D16-5367
                                   )                       2D16-5368
           Appellee.               )
___________________________________)              CONSOLIDATED

Opinion filed June 21, 2019.

Appeal from the Circuit Court for Pasco
County; Pat Siracusa, Judge.

Charles E. Lykes, Jr., Clearwater, for
Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Michael Schaub,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.

             Affirmed.




LaROSE, C.J., and SILBERMAN and VILLANTI, JJ., Concur.